          Case 1:20-cr-00235-NONE-SKO Document 50 Filed 03/11/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00235-NONE-SKO
12                                Plaintiff,             JOINT STATUS REPORT AND STIPULATION
                                                         REGARDING EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                         ORDER
14   RODOLFO VALDIVIA,
     SUSA CHA,                                           CURRENT DATE: March 17, 2021
15   ANTONIO ZAMORA,                                     TIME: 1:00 p.m.
     FRANCISCO CASTILLO ALCARAZ, AND                     COURT: Hon. Sheila K. Oberto
16   HUGO RAFAEL GAYTAN LOPEZ,
17                                Defendants
18

19                                             STATUS REPORT

20          Defendants RODOLFO VALDIVIA, SUSA CHA, ANTONIO ZAMORA, FRANCISCO

21 CASTILLO ALCARAZ, and HUGO RAFAEL GAYTAN LOPEZ (“defendants”) and the government

22 seek to continue this matter. After arraignment on the indictment on December 10, 2020 (Doc. 7, 9), all

23 defendants were ultimately ordered detained. Doc. 30-35. The government asserts that initial discovery

24 has been provided to all counsel. The government is aware of its ongoing discovery obligations and

25 anticipates voluminous discovery in this case.

26                                               STIPULATION

27          This case is set for status conference on March 17, 2021. On May 13, 2020, this Court issued

28 General Order 618, which suspends all jury trials in the Eastern District of California until further

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00235-NONE-SKO Document 50 Filed 03/11/21 Page 2 of 5


 1 notice, and allows district judges to continue all criminal matters. This and previous General Orders

 2 were entered to address public health concerns related to COVID-19.

 3           Although the General Orders address the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

13 justice continuances are excludable only if “the judge granted such continuance on the basis of his

14 findings that the ends of justice served by taking such action outweigh the best interest of the public and

15 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

16 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

17 the ends of justice served by the granting of such continuance outweigh the best interests of the public

18 and the defendant in a speedy trial.” Id.

19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

25 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

26 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a
27 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

28           In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00235-NONE-SKO Document 50 Filed 03/11/21 Page 3 of 5


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and the Defendants, by

 7 and through their counsel of record, Mr. Aed, Mr. Grantham, Mr. Chavez, Mr. Torres, and Mr. Hawkins,

 8 hereby stipulate as follows:

 9          1.      By previous order, this matter was set for status on March 17, 2021.

10          2.      By this stipulation, defendants now move to continue the status conference until June 16,

11 2021, and to exclude time between March 17, 2021, and June 16, 2021, under Local Code T4.

12          3.      While the parties anticipate that the case may resolve without a trial, this is not yet a

13 certainty. If defendants ultimately do not enter guilty pleas and decide to proceed to trial, the parties

14 agree and stipulate, and request that the Court find the following:

15                  a)      The government asserts the discovery associated with this case includes reports,

16          photographs, and numerous recordings. Initial discovery has been provided to all counsel and is

17          the government is currently processing additional discovery for production. The government is

18          aware of its ongoing discovery obligations.

19                  b)      Counsel for the defendants desire additional time to consult with their clients, to

20          review the current charges, to conduct investigation and research related to the charges, to review

21          and/or copy discovery for this matter, to discuss potential resolutions with their clients, to

22          prepare pretrial motions, and to otherwise prepare for trial.

23                  c)      Counsel for defendants believe that failure to grant the above-requested

24          continuance would deny them the reasonable time necessary for effective preparation, taking into

25          account the exercise of due diligence.

26                  d)      The government does not object to the continuance.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00235-NONE-SKO Document 50 Filed 03/11/21 Page 4 of 5


 1                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendants in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of March 17, 2021 to June 16, 2021,

 6          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4],

 7          because it results from a continuance granted by the Court at defendants’ request on the basis of

 8          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 9          of the public and the defendant in a speedy trial.

10          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

12 must commence.

13          IT IS SO STIPULATED.

14
      Dated: March 10, 2021                              PHILLIP A. TALBERT
15                                                       Acting United States Attorney
16
                                                         /s/ JESSICA A. MASSEY
17                                                       JESSICA A. MASSEY
                                                         Assistant United States Attorney
18

19 Dated: March 10, 2021                                         /s/ MICHEAL J. AED
20                                                               MICHAEL J. AED
                                                                 Counsel for Defendant
21                                                               RODOLFO VALDIVIA
22
     Dated: March 10, 2021                                       /s/ REED B. GRANTHAM
23                                                               REED B. GRANTHAM
                                                                 Counsel for Defendant
24
                                                                 SUSA CHA
25

26 Dated: March 10, 2021                                         /s/ VICTOR M. CHAVEZ
                                                                 VICTOR M. CHAVEZ
27
                                                                 Counsel for Defendant
28                                                               ANTONIO ZAMORA


      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00235-NONE-SKO Document 50 Filed 03/11/21 Page 5 of 5


 1
     Dated: March 10, 2021                           /s/ DAVID A. TORRES
 2                                                   DAVID A. TORRES
                                                     Counsel for Defendant
 3                                                   FRANCISCO JAVIER CASTILLO
 4                                                   ALCARAZ

 5 Dated: March 10, 2021                             /s/ EARLY M. HAWKINS
                                                     EARLY M. HAWKINS
 6                                                   Counsel for Defendant
                                                     HUGO RAFAEL GAYTAN LOPEZ
 7

 8
                                         FINDINGS AND ORDER
 9
10 IT IS SO ORDERED.

11

12
     Dated:   March 10, 2021                          /s/   Sheila K. Oberto     .
                                                UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
